DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22, 26-28, 32-33, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douvdevani et al. (WO 99/42290 A1; hereinafter Douvdevani).
With regards to claims 20 and 32, Douvdevani discloses a jacket-securing arrangement (FIG. 1A-B) for mounting in a cylinder (20) having an outer surface and at least one recess (including  18 and areas having features 12, 14, 24, 26) in the outer surface for receiving an inwardly turned edge of a replaceable jacket overlying at least part of the cylinder outer surface (FIG. 1A-B), the arrangement comprising: 
a shaft (14) dimensioned to be mountable within the recess (FIG. 1A; page 4, line 27-page 5, line 2); 
a clamping lever (including 12, 16) pivotable about the shaft (page 4, lines 28-29) between a clamping position (FIG. 1A) in which the edge of the replaceable jacket is clamped between at least a portion of the lever (16) and a side wall of the recess (18) and a release position (FIG. 1B) in which the lever is spaced from the side wall of the recess (18), the clamping lever (including 12, 16) being formed of two or more members, at least two of the members being assembled to one another around the shaft (page 5, lines 3-13) and defining between them a bearing surface (surface between 12 and 14) engaging an outer surface of the shaft, the bearing surface permitting the members of the clamping lever to pivot jointly about the shaft (page 4, line 27-page 5, line 2); 
a magnet (24) disposed for retaining the lever (including 12, 16) in the clamping position (page 4, lines 3-9; FIG. 1A); and 
the jacket-securing arrangement being dimensioned to be mountable within the recess so as not to project beyond the cylinder outer surface when the jacket is secured thereto (see FIG. 1, the gripper does not protrude beyond the diameter of the drum).
With regards to claim 21, Douvdevani discloses a jacket-securing arrangement as claimed in claim 20, wherein the magnet (24) is mounted on the clamping lever (including 12, 16) and is magnetically attracted to a wall (26) of the recess when the lever is in the clamping position (FIG. 1A; page 5, lines 3-9).
With regards to claim 22, Douvdevani discloses a jacket-securing arrangement as claimed in claim 21, wherein the magnet (24) is coupled to a first portion of the clamping lever (including 12, 16) and wherein clamping of the jacket occurs between a wall of the recess and a second portion of the lever (FIG. 1A; page 4, lines 3-9).
With regards to claim 26, Douvdevani discloses a jacket-securing assembly (FIG. 1A-B) for mounting in a cylinder (20), which cylinder has an outer surface and at least one recess (including  18 and areas having features 12, 14, 24, 26) in the outer surface for receiving an inwardly turned edge of a replaceable jacket overlying at least part of the outer surface of the cylinder, the assembly comprising: 
a shaft (14) dimensioned to be mountable within the recess (FIG. 1A; page 4, line 27-page 5, line 2); 
a plurality of clamping levers (including 12, 16; page 5, lines 1-2) mounted for rotation about the axis of the shaft (page 5, lines 1-2), the levers being spaced from one another along the axis of the shaft and each pivotable about the shaft (14) between a clamping position (FIG. 1A) in which the edge of the replaceable jacket is clamped between at least a portion of the lever and a side wall of the recess (including 18) and a release position (FIG. 1B) in which the lever is spaced from the side wall of the recess (including 18), each of the clamping levers being formed of two or more members (including 12 and 16), at least two of the members being assembled to one another around the shaft (14) and defining between them a bearing surface engaging an outer surface of the shaft (14), the bearing surface (surface of 12) permitting the members of each clamping lever to pivot jointly about the shaft (page 4, line 27-page 5, line 2); 
a plurality of magnets (24; page 5, lines 29-31), at least one of the magnets being adapted to retain a respective clamping lever of the levers in the clamping position (page 4, lines 3-9; FIG. 1A); 
the assembly being dimensioned to be mountable within the recess so as not to project beyond the cylinder outer surface when the jacket is secured thereto (see FIG. 1, the gripper does not protrude beyond the diameter of the drum).
With regards to claim 27, Douvdevani discloses a jacket-securing assembly as claimed in claim 26, wherein the at least one magnet (24) is mounted on the clamping lever (including 12, 16) and is magnetically attracted to a wall (26) of the recess when the lever is in the clamping position (FIG. 1A; page 5, lines 3-9).
With regards to claim 28, Douvdevani discloses a jacket-securing assembly as claimed in claim 27, wherein the at least one magnet (24) is coupled to a first portion of the clamping lever (including 12, 16) and wherein clamping of the jacket occurs between a wall of the recess and a second portion of the lever (FIG. 1A; page 4, lines 3-9).
With regards to claim 33, Douvdevani discloses a cylinder as claimed in claim 32, wherein the cylinder (20) serves as a substrate transport cylinder (page 5, lines 3-6) of a printing system (page 1, lines 3-4) and the shaft further serves as a gripper shaft (14), a plurality of grippers (some of the grippers among the plurality of grippers along the shaft) being spaced along the length of the shaft (page 5, lines 1-2), the grippers being pivotable about a longitudinal axis of the shaft between a gripping position (FIG. 1A) in which tips of the grippers serve to trap an edge of a substrate sheet against the cylindrical outer surface and a release position (FIG. 1B) in which the grippers project beyond the cylindrical outer surface, and wherein the clamping levers of the jacket-securing assembly are located in spaces between the grippers (some of the grippers are located between other grippers, such as those located on the ends of the cylinder).
With regards to claim 38, Douvdevani discloses a cylinder as claimed in claim 32, wherein the magnet of each of the at least one jacket-securing arrangement is mounted on the respective clamping lever and is magnetically (via 24) attracted to a wall of the recess (at 26) when the lever is in the clamping position (FIG. 1A), said magnet (24) being optionally coupled to a first portion of the respective clamping lever and the clamping of the jacket occurring between a wall of the recess and a second portion of the lever (FIG. 1A-B).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Douvdevani et al. (WO 99/42290 A1; hereinafter Douvdevani) in view of Nentwich (US Patent 3,650,211).
With regards to claims 23 and 29, Douvdevani teaches a jacket-securing arrangement as claimed in claim 20 and 26, respectively.  However, Douvdevani is silent regarding wherein the two members of the clamping lever defining the bearing surface engaging an outer surface of the shaft are separable from one another and held against the shaft by a first attachment and at least a second attachment, the first and second attachments connecting the two members to one another after the clamping lever has been assembled around the shaft.
Nentwich teaches a jacket-securing arrangement wherein the two members (1, 2) of the clamping lever defining the bearing surface engaging an outer surface of the shaft (5) are separable from one another and held against the shaft by a first attachment (3) and at least a second attachment (4), the first and second attachments connecting the two members to one another after the clamping lever has been assembled around the shaft (col. 2, line 64 to col. 3, line 6; FIG. 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of structure surrounding a shaft as taught by Douvdevani (such as 12) with another known type of structure surrounding as shaft as taught by Nentwich with reasonable expectation of clamping around the shaft as originally intended.
With regards to claims 24 and 30, Douvdevani, as modified by Nentwich, teaches (citations to Nentwich; FIG. 1) a jacket-securing arrangement as claimed in claim 23 and 29, respectively, wherein at least one of the first and second attachments is selected from a threaded fastener (screw bolt 4), a spring, a rigid interlocking member, a resilient interlocking member, a pin (pivot pin 3), a split pin, a dowel, a split spring dowel, a dual pin link, and any combination thereof, one of said attachments being optionally constructed to permit the two members of the clamping lever defining the bearing surface to pivot relative to each other (col. 2, line 64 to col. 3, line 6; FIG. 1).

Claims 25, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Douvdevani et al. (WO 99/42290 A1; hereinafter Douvdevani) in view of Jeschke (US Patent 5,029,525).
With regards to claims 25, 31, and 39, Douvdevani teaches a jacket-securing arrangement as claimed in claims 20, 26, and 32, respectively.  However, Douvdevani wherein a second magnet is provided to retain the clamping lever in the release position.
Jeschke teaches a second magnet (29) is provided to retain the clamping lever in the release position ( col. 5, lines 29-43).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the magnet as taught by Jeschke to release the jacket-securing arrangement as taught by Douvdevani to release the jacket-securing arrangement as originally intended.   

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Douvdevani et al. (WO 99/42290 A1; hereinafter Douvdevani) in view of Bachmeir et al. (US Patent 5,678,486; hereinafter Bachmeir).
With regards to claim 34, Douvdevani teaches a cylinder as claimed in claim 32.  However, Douvdevani is silent regarding further comprising a bracket disposed to selectively apply a force to all the clamping levers to force the clamping levers away from their respective clamping positions.
Bachmeir teaches a bracket (9) disposed to selectively apply a force to all the clamping levers (3) to force the clamping levers away from their respective clamping positions (col. 3, lines 22-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teaching of the bracket as taught by Bachmeir to the cylinder as taught by Douvdevani to release the grip as originally intended by Douvdevani.
With regards to claim 35, Douvdevani, as combined with Bachmeir, teaches a cylinder as claimed in claim 34, wherein the bracket (9; Bachmeir) and the clamping levers (including 12, 16; Douvdevani) are configured such that the clamping levers are released from their clamping positions in a sequential manner in response to a continuous movement of the bracket (movement of 9; col. 3, lines 22-50; Bachmeir).

Claims 32 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Ruckmann et al. (US Patent 5,555,812; hereinafter Ruckmann) in view of Douvdevani et al. (WO 99/42290 A1; hereinafter Douvdevani).
With regards to claim 32, Ruckmann teaches a cylinder (2) having a cylindrical outer surface including a recess (63) therein for receiving an inwardly turned edge of a replaceable jacket (13) overlying at least part of the cylindrical outer surface, and at least one jacket-securing arrangement (64, 66) that is located within the recess being dimensioned so as not to project beyond the cylindrical outer surface when the jacket is secured thereto (FIG. 1). 
However, Ruckmann is silent regarding the cylinder including a shaft disposed in the recess, each of the at least one jacket-securing arrangement comprising: a clamping lever pivotable about the shaft between a clamping position in which the edge of the replaceable jacket is clamped between at least a portion of the lever and a side wall of the recess and a release position in which the lever is spaced from the side wall of the recess, the clamping lever being formed of two or more members, at least two of the members being assembled to one another around the shaft and defining between them a bearing surface engaging an outer surface of the shaft, the bearing surface permitting the members of the clamping lever to pivot jointly about the shaft; and a magnet disposed for retaining the lever in the clamping position.
Ruckmann teaches a cylinder including shaft (14) disposed in the recess (FIG. 1A; page 4, line 27-page 5, line 2), each of the at least one jacket-securing arrangement comprising: 
a clamping lever (including 12, 16) pivotable about the shaft (page 4, lines 28-29) between a clamping position (FIG. 1A) in which the edge of the replaceable jacket is clamped between at least a portion of the lever (16) and a side wall of the recess (18) and a release position (FIG. 1B) in which the lever is spaced from the side wall of the recess (18), the clamping lever (including 12, 16) being formed of two or more members, at least two of the members being assembled to one another around the shaft (page 5, lines 3-13) and defining between them a bearing surface (surface between 12 and 14) engaging an outer surface of the shaft, the bearing surface permitting the members of the clamping lever to pivot jointly about the shaft (page 4, line 27-page 5, line 2); and a magnet (24) disposed for retaining the lever (including 12, 16) in the clamping position (page 4, lines 3-9; FIG. 1A).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of jacket-securing arrangement as taught by Ruckmann with another known type of jacket-securing arrangement as taught by Douvdevani with reasonable expectation of securing the jacket as originally intended by Ruckmann.
With regards to claim 36, Ruckmann, as modified by Douvdevani, teaches (citations to Ruckmann unless specified otherwise) a cylinder as claimed in claim 32, further comprising a replaceable jacket (13) at least partially overlying the surface of the cylinder (FIG. 1), wherein the jacket has a first inwardly turned edge to be clamped against a wall of the recess by one or more jacket-securing arrangements (64, 66 replaced by jacket securing arrangement of Douvdevani) and a second inwardly turned edge at an opposite end of the jacket that engages an undercut wall of the recess in cylindrical surface or of a second recess in the cylindrical surface (see 13 in FIG. 1, 13 is curved inwardly from the diameter surface of cylinder 2).

With regards to claim 37, Ruckmann, as modified by Douvdevani, teaches (citations to Ruckmann unless specified otherwise) a cylinder as claimed in claim 32, further comprising a replaceable jacket (13) at least partially overlying the surface of the cylinder (FIG. 1), wherein the jacket has a first inwardly turned edge to be clamped against a wall of the recess by one or more jacket-securing arrangements (64, 66 replaced by jacket securing arrangement of Douvdevani) and a second inwardly turned edge at an opposite end of the jacket to be clamped against a different wall of the recess in the cylindrical surface or of a second recess in the cylindrical surface (see 13 in FIG. 1, 13 is curved inwardly from the diameter surface of cylinder 2 by the second jacket-securing arrangement of Douvdevani) by a magnetically actuated mechanism (page 4, lines 3-9; FIG. 1A; Douvdevani).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853